MEMORANDUM DECISION
      Pursuant to Ind. Appellate Rule 65(D),
      this Memorandum Decision shall not be                                         FILED
      regarded as precedent or cited before any                                 Oct 28 2019, 7:15 am

      court except for the purpose of establishing                                  CLERK
      the defense of res judicata, collateral                                   Indiana Supreme Court
                                                                                   Court of Appeals
                                                                                     and Tax Court
      estoppel, or the law of the case.


      APPELLANTS PRO SE                                        ATTORNEYS FOR APPELLEE
      Gail L. Bratcher                                         Dustin R. DeNeal
      Edmond R. Rivera                                         Elizabeth A. Little
      New Salisbury, Indiana                                   Faegre Baker Daniels LLP
                                                               Indianapolis, Indiana



                                                 IN THE
          COURT OF APPEALS OF INDIANA

      Gail L. Bratcher and Edmond R.                           October 28, 2019
      Rivera,                                                  Court of Appeals Case No.
      Appellants-Defendants,                                   19A-MF-1404
                                                               Appeal from the Harrison Circuit
              v.                                               Court
                                                               The Honorable John T. Evans,
      Wells Fargo Bank, N.A.,                                  Judge
      Appellee-Plaintiff.                                      Trial Court Cause No.
                                                               31C01-1902-MF-21



      Najam, Judge.


                                       Statement of the Case
[1]   Gail L. Bratcher and Edmond R. Rivera (collectively “Homeowners”) appeal

      the trial court’s order dated May 29, 2019, regarding several pending motions in

      Court of Appeals of Indiana | Memorandum Decision 19A-MF-1404 | October 28, 2019                  Page 1 of 4
      this foreclosure action filed by Wells Fargo Bank, N.A. (“Wells Fargo”).

      Homeowners present three issues for our review. However, we conclude that

      Homeowners have not secured appellate jurisdiction. Accordingly, we dismiss

      this appeal.


                                    Facts and Procedural History
[2]   On February 19, 2019, Wells Fargo filed a complaint to foreclose its mortgage

      lien on real property in New Salisbury owned by Bratcher. Rivera lives with

      Bratcher and has contributed to the mortgage payments on the real property,

      and the trial court permitted him to intervene in this action. Homeowners filed

      various motions, including a motion to dismiss the complaint and a motion for

      a temporary restraining order. Following a hearing on all pending motions on

      May 16, the trial court denied each of Homeowners’ motions, but the court

      granted in part Homeowners’ motion for the court to take judicial notice of

      “certain facts.” Appellants’ Br. at 17. This appeal ensued.


                                         Discussion and Decision
[3]   On appeal, Homeowners raise three issues for our review. 1 However, “‘[i]t is

      the duty of this Court to determine whether we have jurisdiction before

      proceeding to determine the rights of the parties on the merits.’” DuSablon v.

      Jackson Cty. Bank, ___ N.E.3d ___, No. 18A-MI-2259, 2019 WL 4582946, at *5




      1
        Homeowners are pro se and ask that we apply a “less stringent” standard to their brief on appeal.
      Appellants’ Br. at 8. However, it is well settled that pro se litigants are held to the same standards as licensed
      attorneys. Evans v. State, 809 N.E.2d 338, 344 (Ind. Ct. App. 2004), trans. denied.

      Court of Appeals of Indiana | Memorandum Decision 19A-MF-1404 | October 28, 2019                       Page 2 of 4
      (Ind. Ct. App. Sept. 23, 2019) (quoting Allstate Ins. Co. v. Scroghan, 801 N.E.2d
191, 193 (Ind. Ct. App. 2004), trans. denied). Jurisdiction is a question of law

      we review de novo. Id. This Court’s typical jurisdiction is over final judgments

      from our trial courts. Id. (citing Ind. Appellate Rule 5(A)). There is no final

      judgment here, however, as Wells Fargo’s complaint remains pending in the

      trial court. See App. R. 2(H)(1). Indeed, the trial court has scheduled a

      settlement conference in this matter for November 14, 2019.


[4]   Nonetheless, this Court “shall have jurisdiction over appeals of interlocutory

      orders” pursuant to Indiana Appellate Rule 14. App. R. 5(B). As we have

      explained:


              “An appeal from an interlocutory order is not allowed unless
              specifically authorized by the Indiana Constitution, statutes, or
              the rules of court. The authorization is to be strictly construed, and
              any attempt to perfect an appeal without such authorization warrants a
              dismissal.

                                                      ***

              . . . There are three ways that this Court has jurisdiction over
              interlocutory orders under Rule 14: (1) Rule 14(A) allows
              interlocutory appeals as of right; (2) Rule 14(B) permits
              discretionary appeals “if the trial court certifies its order and the
              Court of Appeals accepts jurisdiction over the appeal”; and (3)
              Rule 14(C) authorizes other interlocutory appeals only as
              provided by statute.”


      Dusablon, 2019 WL 4582946, at *5 (quoting Allstate Ins. Co., 801 N.E.2d at 193

      (emphasis added; citations omitted)).


      Court of Appeals of Indiana | Memorandum Decision 19A-MF-1404 | October 28, 2019   Page 3 of 4
[5]   Here, Homeowners purport to appeal from a final judgment, but no final

      judgment has yet been entered. Rather, Homeowners appeal from an

      interlocutory order. But Homeowners did not seek certification of the trial

      court’s order under Appellate Rule 14(B), and they do not allege that any of the

      three issues they raise on appeal are appealable as of right under Appellate Rule

      14(A) or otherwise appealable under Appellate Rule 14(C). Accordingly, there

      is nothing for this Court to review, and we are required to dismiss this appeal.


[6]   Dismissed.


      Crone, J., and Altice, J., concur.




      Court of Appeals of Indiana | Memorandum Decision 19A-MF-1404 | October 28, 2019   Page 4 of 4